ON REHEARING.
(5) It is insisted for appellee that counts numbered 2 and 3% should not be interpreted as declaring as for liability under the State Employers’ Liability Statute, These counts, along with count numbered 7, have been reconsidered, and our opinion is that counts 2 and 3y2 were drawn to state a cause of action under the state statute. The form and phraseology of each of them leaves no basis for doubt in that respect. Count 7 is plainly drawn to state a cause of action under the *135federal Employers’ Liability Act. It is essential to tbe certain and orderly administration of the law of master and servant, as these distinct enactments' establish it, that the initial pleading, or its amendment, be so drawn that the courts may be able to determine under which of the two enactments, state or federal, the respective counts are intended to assert a claim for liability. The sufficiency vel non of counts under our state statute necessarily involve questions that will not arise upon the issue of sufficiency vel non of counts seeking to declare upon a liability under the federal statute; and the provisions of the latter enactment forbid matters of defense admissible in an action under the state statute.
Furthermore, the trial of this case at nisi prius was conducted by the parties and the trial court upon the theory that counts 2 and 3% were drawn to state a cause of action under the state statute, and that count 7 was drawn to state a cause of action under the federal statute.
The application of the appellee (in the Court of Appeals) for rehearing is therefore denied.
Application denied.